                   Case 15-16000-JKO         Doc 116      Filed 01/09/19     Page 1 of 3



                          UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA

IN RE:                                                        CASE NO. 15-16000-BKC-JKO


LORENZO & JUANITA ALLEN,                                      In proceedings under Chapter 13
                                                              BROWARD DIVISION

            DEBTORS’,
_______________________________/


 CERTIFICATE OF MAILING ORDER GRANTING MOTION FOR AUTHORIZATION FOR
                 DEBTOR TO SELL HOMESTEAD PROPERTY


         I HEREBY CERTIFY that a true and correct copy of the ORDER GRANTING MOTION FOR

AUTHORIZATION FOR DEBTOR TO SELL HOMESTEAD PROPERTY was furnished

electronically and by U.S. Mail to the parties on the attached mailing list on this 9TH day of JANUARY,

2019, and that I am admitted to the Bar of the United States District Court for the Southern District of

Florida and I am in compliance with the additional qualifications to practice in this Court set forth in

Local Rule 2090-1(A).

                                                              Bigge & Rodriguez
                                                              Attorneys for Debtor
                                                              915 Middle River Drive
                                                              Suite 401
                                                              Fort Lauderdale, FL 33304
                                                              (954) 400-7322
                                                              (954) 400-5449 Fax


                                                              By: /S/ ROBERT J. BIGGE JR.
                                                                      ROBERT J. BIGGE JR., ESQ
                                                                      Florida Bar No.: 906610
                          Case 15-16000-JKO   Doc 116      Filed 01/09/19   Page 2 of 3

Lorenzo & Juanita Allen               Robin R. Weiner, Trustee               Off ice of the US Trustee
6207 NW 66 way                        (electronically)                       (electronically)
Parkland, FL 33067


The Bank of NY Mellon                 Habitat II Condominium, Inc.           Albertelli Law
ReShaundra Suggs, Esq.                c/o Charles Otto, Esq.                 POB 23028
(electronically)                      (electronically)                       Tampa, FL 33623


 Aldridge & Connors                   Aldridge Pite LLP                      Amerifinancial Solutio
1615 S. Congress Ave.                 3575 Piedmont Rd., NE., Ste 500        POB 602570
Ste. 200                              Atlanta, GA 30305                      Charlotte, NC 28260
Delray Beach, FL 33445

Atty General of the US                Bk Of Amer                             Broward Health coral Springs
950 Pennsylvania Ave NW, #4400        POB 982235                             1608 SE 3rd Ave
Washington, DC 20530-0001             El Paso, TX 79998                      Fort Lauderdale, FL 33316


Capital Management Services LP        Chase Card                             DPI of North Broward
698 1/2 South Ogden Street            POB 15298                              POB 5047
Buffalo, NY 14206                     Wilmington, DE 19850                   Ft. Lauderdale, FL 33310-5047


Dsnb Macys                            Focus Financial Servic                 Gilbert & Caddy, P.A.
911 Duke Blvd                         3800 S Congress Ave                    1720 Harrison St.
Mason, OH 45040                       Boynton Beach, FL 33426                19th Floor, Penthouse B
                                                                             Hollywood, FL 33020

Golden & LaNeve                       Gulf Coast Collection                  Internal Revenue Service
644 South East 4th Ave.               5630 Marquesas Cir                     POB 7346
Fort Lauderdale, FL 33301             Sarasota, FL 34233                     Philadelphia, PA 19101


Kelsky Law                            Melbalynn Fisher, Esq                  Midland Credit Management
1250 S. Pine Island Rd.               Robertson Anschutz & Schneid PL        2365 Northside Dr., Ste 300
Ste. 250                              6409 Congress Ave., Ste 100            San Diego, CA 92108
Plantation, FL 33324                  Boca Raton, Fl 33487

Nationstar Mortgage LLC               North Broward Hospital                 Ocwen Loan Servicing L
Attn: Bankruptcy                      POB 932540                             1661 Worthington Rd Suite 100
350 Highland Dr                       Atlanta, GA 31193                      West Palm Beach, FL 33409
Lewisville, TX 75067

Online Collections                    Portfolio Recovery                     Randall Gilbert, Esq
POB 1489                              Attn: Bankruptcy                       Gilbert & Caddy PA
Winterville, NC 28590                 POB 41067                              1720 Harrison St, 19th floor PH-B
                                      Norfolk, VA 23541                      Hollywood, Fl 33020
                        Case 15-16000-JKO     Doc 116     Filed 01/09/19   Page 3 of 3

Real Time Resolutions                 ReShaundra M. Suggs                   Revenue Sys
5420 Lbj Freeway #1010                500 S. Australian Ave., Ste 730       2196 Main St
Dallas, TX 75240                      West Palm Beach, FL 33401             Dunedin, FL 34698


Robertson, Anschutz & Schneid, P.L.   Roger Morris & Ziegler                Sams Club / GEMB
Bankruptcy Dept.                      1401 E Broward Blvd                   Attention: Bankruptcy Department
6409 Congress Ave., Suite 100         Ste 300                               OB 103104
Boca Raton, FL 33487                  Fort Lauderdale, FL 33301             Roswell, GA 30076

Savannah at Riverside CA                                                    Syncb/home Climate
c/o Basulto, Robbins & Asc. LLP       Sheridan Radiology                    C/o P.o. Box 965036
14160 NW 77th Court Suite 22          POB 45225                             Orlando, FL 32896
Miami Lakes, FL 33016                 Fort Lauderdale, FL 33345

Syncb/rooms To Go                     Synchrony Bank                        Timberoof Roofing Co. Inc.
C/o P.o. Box 965036                   c/o Recovery Mngt Systems Corp        4261 NW 74th Ave
Orlando, FL 32896                     25 SE 2nd Ave, Ste 1120               Lauderhill, FL 33319
                                      Miami, FL 33131

US Attorney                           West Boca Medical Center
Southern District of Florida          POB 830913
99 NE 4 St                            Birmingham, AL 35283
Miami, FL 33132
